                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


 YANCY CUMMINGS, et al.,
                                                    Case No. 15-cv-04723-VC
                Plaintiff,

         v.                                         ORDER OF DISMISSAL

 MARY E. BRANTLEY HALE, et al.,
                Defendant.




       The Court has been advised by the Settlement Conference Minute Order filed on

September 11, 2018, that the parties have resolved this case through mediation. (Re: Dkt. No.

135). Therefore, it is ORDERED that this case is DISMISSED without prejudice. All deadlines

and hearings in the case are vacated. Any pending motions are moot.

       The parties retain the right to reopen this action within 60 days of this Order if the

settlement is not consummated. If a request to reinstate the case is not filed and served on

opposing counsel within 60 days, the dismissal will be with prejudice. If the plaintiff is forced to

file a motion to reopen because of delay by the defendants in executing the settlement, the Court

will award fees and costs associated with reopening the case.

       IT IS SO ORDERED.

Dated: March 7, 2019

                                                 ______________________________________
                                                 VINCE CHHABRIA
                                                 United States District Judge
